Per Curiam.
The accident causing the disability was established by the admission of the employer, and by the proof. As to the written notice of injury by the claimant to bis employer, the question is raised for the first time on appeal. No objection was taken at any time during the trial that written notice had not been given. Actual notice of the accident and injury was given to the employer seasonably. We find no reason for disturbing the award. Van Kirie, P. J., Davis, Whitmyer, Hill and Hasbrouck, JJ., concur. Award affirmed, with costs to the State Industrial Board.